                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL JONES,

                               Plaintiff,
        v.                                                                   ORDER

 JOHN DOE RADIOLOGIST and SYMPHONY                                       17-cv-907-jdp
 DIAGNOSTIC SERVICES NO. 1, LLC,

                               Defendants.


       Pro se plaintiff Michael Jones filed this suit against prison medical officials at Columbia

Correctional Institution, alleging that prison staff failed to treat his swollen and painful knee.

He also sued Symphony Diagnostic Services and its John Doe employee for medical

malpractice, alleging that these defendants misread an x-ray. I granted summary judgment to

the state defendants in a previous order. Dkt. 74. At that time, Jones’s claims against

Symphony Diagnostic and its employee were stayed pending the completion of bankruptcy

proceedings. The case has since been reopened, and Symphony Diagnostic has filed a motion

requesting that the court decline to exercise subject matter jurisdiction over Jones’s remaining

claims under 28 U.S.C. § 1367(c). Dkt. 89. Jones does not oppose the motion, stating that he

would prefer to litigate his remaining claims in state court. Dkts. 95–97.

       Under § 1367(c)(3), a federal court may decline to exercise supplemental jurisdiction

over state law claims after it has dismissed all claims over which it had original jurisdiction. In

this instance, I dismissed all of Jones’s claims that raised a federal question when I granted

summary judgment to the state defendants. Neither Jones nor Symphony Diagnostic Services

addresses whether this court has original subject matter jurisdiction over Jones’s state law

medical malpractice claims against Symphony Diagnostic based on diversity of citizenship
under 28 U.S.C. § 1332(a), but there is no indication in the record that diversity jurisdiction

is present. Therefore, I will grant Symphony Diagnostic’s motion. Jones should act promptly

to refile his claims against Symphony Diagnostic and the John Doe employee in state court

before the statute of limitations expires. Because I am dismissing this case, I will deny Jones’s

outstanding motion for assistance in recruiting counsel as moot. Jones should make his request

for counsel in state court.



                                            ORDER

       IT IS ORDERED that:

       1.      Defendant Symphony Diagnostic Services No. 1 LLC’s motion to relinquish
               jurisdiction to state court, Dkt. 89, is GRANTED. This case is DISMISSED
               without prejudice to plaintiff Michael Jones refiling his claims in state court.

       2.      Plaintiff’s motion for assistance in recruiting counsel, Dkt. 94, is DENIED.

               Entered January 7, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
